DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendments filed on 04/19/2022.
Claims 1 and 2 are currently pending in this application. Claims 1 and 2 are amended.
No new IDS has been filed.

Response to Arguments
The objections to the drawings and claim 1 have been withdrawn in response to the applicants’ amendments/remarks and reassessing the objections to the drawings.
The previous 112(b) rejections to claims 1-2 have been withdrawn in response to the applicants’ amendments/remarks.
The previous 102 rejections to claims 1 and 2 have been withdrawn in response to the applicants’ amendments/remarks.

Allowable Subject Matter
Claims 1 and 2 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1 (and the claim 2),
Mohammady et al. (US 2019/0372941 A1) teaches a method and system to generate anonymized data based at least in part on a first cryptographic key and network data, calculate a coordination vector, generate initialized data based at least in part on the anonymized data, a second cryptographic key and the coordination vector, transmit the initialized data, the random vector, a security policy and instructions to analyze n iterations of the initialized data and the security policy using the random vector and the second cryptographic key, and receive results of the analysis of the n iterations of the initialized data and the security policy using the random vector and the second cryptographic key. The analysis of an m iteration of the n iterations correspond to an analysis of the initialized data with prefix preservation where the analysis of the remaining iterations of the n iterations fail to be prefixed preserved - see figs. 2-4; abstract, paras. [0015] - [0020] of Mohammady.

Boehler et al. (US 2018/0173894 A1) teaches a system for differential privacy, which performs operations comprising receiving a plurality of indices for a plurality of perturbed data points, which are anonymized versions of a plurality of unperturbed data points, wherein the plurality of indices indicate that the plurality of unperturbed data points is identified as presumed outliers. The plurality of perturbed data points can lie around a first center point and the plurality of unperturbed data points can lie around a second center point. The operations can further comprise classifying a portion of the presumed outliers as true positives and another portion of the presumed outliers as false positives, based upon differences in distances to the respective first and second center points for the perturbed and corresponding (e.g., same index) unperturbed data points - see figs. 7, 8; abstract, paras. [0005] and [0007] of Boehler.

Kim et al. (US 2020/0311296 A1) teaches a method for creating a view to display anonymized data in response to one or more queries, the view command including a view name, a table, a set of columns of the table, an anonymization type, a set of static parameters, and, for a sub-set of columns of the table, one or more sets of column-specific parameters, each set of column-specific parameters being specific to anonymization of data of a respective column of the table included in the sub-set of columns, storing the view command within the database system, and receiving a query referencing the view, and in response, providing a data set including data from each column in the sub-set of columns, receiving an anonymized data set including anonymized data that is generated from the data set using the anonymization type, the static parameters, and the sets of column-specific parameters – see abstract, figs. 2, 3; paras. [0003] – [0005] of Kim.

However, the prior art of record does not teach or render every element of the claims 1 and 2 – see also the applicant’s remarks regarding the teaching of Aditham.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAUNG T LWIN/Primary Examiner, Art Unit 2495